Citation Nr: 1334215	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  06-14 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of hysterectomy.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right temporomandibular joint (TMJ) disorder or other disorder manifested by jaw pain, to include bruxism.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for left TMJ disorder, or other disorder manifested by jaw pain, to include bruxism.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from April 1980 to March 1985 and from May 1990 to December 1996.  The Veteran also had reserve component service until separation in September 2003; at reserve component separation, she was credited with more than 20 total years of reserve and active service.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by two different Regional Offices (RO) of the Department of Veterans Affairs (VA) over a period spanning approximately ten years.  The claims underlying this procedurally-complex appeal were submitted to the Houston, Texas RO in October 2003.  The claims file has since been transferred to the jurisdiction of the St. Petersburg, Florida, RO.

In an April 2004 rating decision, the Houston RO, in pertinent part, denied a claim for service connection for a hysterectomy.  Requests to reopen claims for service connection for TMJ disorder of the right side, for headaches, and for a right shoulder disorder were denied.  

The RO's April 2004 denial of the claim for service connection for TMJ disorder treated the prior denial of service connection for TMJ disorder of the right side as equivalent to denial of service connection for bilateral TMJ disorder.  The procedural status of the claim for a TMJ disorder is more accurately set forth as listed on the title page of this decision.  Additionally, the claim is recharacterized as listed on the title page of this decision to more broadly reflect the Veteran's description of her symptoms and the disability for which she seeks benefits.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2005, the Houston RO denied a claim for an increased evaluation for a service-connected left shoulder disability and denied entitlement to TDIU.  In April 2006, a statement of the case (SOC) was issued which responded to the Veteran's disagreement with the 2004 denials.  A timely substantive appeal dated in May 2006 as to each of the four issues claims denied in 2004 is of record.  Also in May 2006, but in a document separate from the May 2006 substantive appeal, the Veteran disagreed with the 2005 denials of an increased rating for left shoulder disability and denial of TDIU.  

In November 2006, the Veteran submitted a communication, from her new address in Florida, in which she sought increased evaluations for three service-connected disabilities, including a claim for an increased evaluation for a left shoulder disorder.  She had previously disagreed with denial of an increased evaluation for a left shoulder disorder, as noted in the paragraph above.  Of note, the Veteran stated in this communication that she had moved to Florida, provided an address in Florida, and asked that her claims file be transferred to Florida.  

In March 2007, the RO in St. Petersburg, Florida, issued a rating decision which addressed claims for increased ratings for three service-connected disabilities, but did not address the disagreement with an August 2005 rating decision which had denied an award of TDIU.  

In December 2007, the Veteran requested an update on her claim for service connection for hysterectomy and the requests to reopen claims for service connection for TMJ disorder, headaches, and a right shoulder disorder.  She was advised that no timely substantive appeal had been submitted.  The December 2007 status request was processed as a request to reopen the claims referenced in the December 2007 statement.  The requests to reopen were denied in April 2008.  The Veteran did not disagree with the April 2008 rating decision.  However, in March 2011, the St. Petersburg, Florida, RO notified the Veteran that a May 2006 substantive appeal had been located, and advised the Veteran that the appeal perfected in May 2006 was being considered.  In December 2011, a supplemental statement of the case (SSOC) regarding the four appeals addressed in the May 2006 substantive appeal was issued; an updated SSOC was issued in June 2013.  

In July 2009, the Veteran sought an increased evaluation for left shoulder disability.  In January 2011, the Veteran sought an increased evaluation for low back disability.  The claims files and electronic files disclose no adjudication of those claims.  Claims for increased evaluations for left shoulder and low back disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The claims file reflects that the Veteran disagreed with some aspects of allowances for dependants during the pendency of this appeal.  The claims file does not clearly reflect the outcome of that disagreement.  However, entries in the electronic Veterans Appeals Control and Locator System (VACOLS) suggest that the dependency issue has been resolved.  The information available in the printed claims files and electronic records available to the Board disclose that no claim regarding the allowance for dependants is before the Board for appellate review at this time.  

As noted above, in May 2006, the Veteran disagreed with an August 2005 denial of TDIU.  The claims file does not reflect that an SOC has been issued in response to the May 2006 disagreement.  The Board finds that the issue of TDIU remains unresolved, and an SOC must be issued.  Manlincon v. West, 12 Vet. App. 238 (1998).

The claim for service connection for residuals of hysterectomy, and the reopened claims for service connection for TMJ disorder, migraine headaches, and a right shoulder disorder, and the claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for right TMJ syndrome, migraine headaches, and a right shoulder disorder were denied in a rating decision issued in June 1998, and those denials became final in June 1999, since the Veteran did not disagree with or appeal those determinations.

2.  The Veteran has submitted evidence which addresses at least one fact which was unsubstantiated at the time of the prior final decision denying service connection for right TMJ syndrome, migraine headaches, and a right shoulder disorder.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen claims for service connection for right TMJ syndrome, migraine headaches, and a right shoulder disorder, and those claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The determinations below to grant the Veteran's requests to reopen claims are favorable to the Veteran.  No further discussion of the duty to assist the Veteran as to the claims addressed below is required.


Analysis of request to reopen

Because the Veteran did not submit a Notice of Disagreement (NOD) following the 1998 denial of service connection for service connection for right TMJ syndrome, migraine headaches, and a right shoulder disorder, the unfavorable determinations became final, based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence is submitted is a jurisdictional test.  If such evidence is not submitted, then the claim cannot be reopened, and is not subject to the Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO has determined that new and material evidence has been presented, the Board must independently review the evidence to determine whether it has jurisdiction.  Id.


1.  Request to reopen, claim for service connection for TMJ, right side

At the time of a March 1997 claim for service connection for "TMJ right side," the Veteran submitted service treatment records which disclosed that she was treated for right TMJ syndrome in 1992.  The Veteran did not provide post-service treatment records which reflected continued treatment of TMJ disorder after the Veteran's 1996 separation from active service.  

By a deferred rating decision issued in 1997, the Veteran was notified that there was no evidence of post-service diagnosis of right TMJ syndrome.  The Veteran was advised that VA examination was required.  She did not appear for VA examination, and the claim was denied in 1998.  That denial became final in 1999, as the Veteran did not disagree with or appeal the decision.  

After submitting her 2004 claim for service connection for a bilateral TMJ disorder, the Veteran provided a 2005 dental statement.  That statement noted that the Veteran had a diagnosis of bilateral TMJ disorder.  A January 2012 dental statement from AWM, DMD reiterated that diagnosis.  Dr. M's 2012 dental statement indicates that that the Veteran has capsulitis, synovitis, myofascial pain dysfunction, and masticatory parafunctional behavior.  

The evidence submitted since 1999 is new, and tends to establish that the Veteran has a current TMJ disability.  Since this fact was unestablished at the time of the prior final rating decision, this evidence is new and material to reopen the claim for TMJ on the right side.  However, since Dr. M's statement reached different conclusions than the 2011 VA examination, at which time the VA examiner concluded that the Veteran did not have a TMJ or jaw disorder, further development of the medical evidence is required before appellate review may be concluded.  

As noted above, since the Veteran previously claimed that TMJ affected the right side, it is not clear that the prior denial included TMJ of the left side.  The Veteran currently claims that she incurred a bilateral TMJ disorder.  Therefore, the claim on appeal to be addressed on the merits is for bilateral TMJ disorder, as noted in the Remand, below, when the reopened claim for TMJ disorder of the right side is combined with the new claim on the merits for service connection for TMJ on the left side, which has not been the subject of a prior final decision.

2.  Request to reopen, claim for service connection for headache disorder

At the time of March 1997 claim for service connection for migraine headaches, the Veteran submitted service treatment records which disclosed that she was treated for headaches in 1982, and reported headaches at examination in early 1997 for reserve component enlistment purposes.  The Veteran did not provide service treatment records which reflected continued treatment of headaches after the Veteran's 1996 separation from active service.  

By a deferred rating decision issued in 1997, the Veteran was notified that there was no evidence of post-service diagnosis of migraine headaches.  The Veteran was advised that VA examination was required.  She did not appear for VA examination, and the claim was denied in 1998.  

The evidence since the rating decision issued in 1998, which is the last prior final decision, includes a private dental opinion from MLR, DDS, who indicated that the Veteran had headaches resulting from TMJ disorder.  The Veteran underwent VA examination in November 2011, and the examiner stated that the Veteran did not have a diagnosed migraine headache disorder.  

However, the examiner did not provide an opinion as to whether the Veteran had a headache disorder which was secondary to any other disorder, stating that an opinion as to secondary service connection was not applicable.  The January 2012 private dental statement again indicated that the Veteran had facial pain as a result of a masticatory disorder.  This statement is consistent with the Veteran's statements that she has headaches as a result of jaw pain.  

The evidence since the prior final decision includes new and material evidence that could assist the Veteran to substantiate facts not established at the time of the prior decision.  As such the evidence is new and material and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

However, while the new and material evidence reaches the low threshold required for reopening the claim, the evidence is not adequate for appellate review, and further development of the medical evidence is required.  The reopened claim is addressed in the Remand below.

3.  Request to reopen, claim for service connection for right shoulder disorder

At the time of a March 1997 claim for service connection for a right shoulder disorder, the Veteran submitted service treatment records which disclosed that she was treated for right shoulder pain twice in 1996, prior to her December 1996 separation from active service.  The Veteran did not provide post-service treatment records which reflected continued treatment of a right shoulder disorder after separation from active service.  

By a deferred rating decision issued in 1997, the Veteran was notified that there was no evidence of post-service diagnosis of right shoulder disorder.  The Veteran was advised that VA examination was required.  She did not appear for VA examination, and the claim was denied in 1998, as noted in the Introduction, above.  

The Veteran has since provided outpatient treatment records which reflect that she has sought medical evaluation for right shoulder pain since her service discharge in 1996.  The evidence since the prior final decision includes new and material evidence that could assist the Veteran to substantiate facts not established at the time of the prior decision.  As such the evidence is new and material and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

However, while the new and material evidence reaches the low threshold required for reopening the claim, the evidence is not adequate for appellate review, and further development of the medical evidence is required.  The reopened claim is addressed in the Remand below.
ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for right TMJ disorder or other disorder manifested by jaw pain, to include bruxism, and the claim is reopened; the appeal is granted to this extent only.

New and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches, and the claim is reopened; the appeal is granted to this extent only.

New and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder, and the claim is reopened; the appeal is granted to this extent only.


REMAND

The Board notes that claims underlying this appeal were initiated in 2003, so this appeal is nearing 10 years of pendency.  The Board has attempted to provide clear and complete directions for resolution of the appeal.

1.  Claim for service connection for hysterectomy:  The Veteran submitted a January 2004 private medical statement from HN, MD.  Dr. N. indicated that the Veteran was fearful of seeing health care providers, and that this fear was a manifestation of a psychiatric disorder.  The Veteran has been granted service connection for panic disorder with agoraphobia and simple phobia.  The Veteran submitted a July 2004 opinion from MJS, MD, who stated that there "may be validity" to the Veteran's claim that her hysterectomy could have been avoided if not for her service-connected psychiatric disability, which prevented her from following up appropriately on the abnormal Pap smear discovered in 1996 prior to the Veteran's December 1996 service separation.  The medical statements provided by the Veteran are speculative, and thus do not meet the criteria for an award of service connection.  However, since the July 2004 opinion that there "may be validity" to the claim is at least somewhat favorable to the Veteran, the duty to assist requires that a more definitive medical opinion be obtained.  

The Board notes that a VA outpatient clinical note dated in September 2010 states that private clinical records of the Veteran's January 2002 hysterectomy had been received and was being "scanned in."  However, those records do not appear in the Virtual VA electronic record or the claims file associated with this appeal.  The agency of original jurisdiction (AOJ) must assure that the records of the January 2002 hysterectomy are in fact associated with the records available to the examiner who will be asked to provide the opinion as to the likelihood that hysterectomy could have been avoided if the Veteran's service-connected fear of medical providers had not caused her to cease seeking medical care.  The AOJ must review the private records to assure that the outpatient gynecologic evaluations and pathology findings which were the basis of the determination are available for review, and must attempt to obtain any relevant records that are not yet associated with the claims files.  As the Board is unable to review records which cannot be viewed on Virtual VA, the Board is unable to determine whether the private medical records which must be reviewed for purposes of the medical opinion reference any other records which are not yet associated with the claims files.   

2.  Claim for left, right, or bilateral TMJ or other jaw disorder.  The Veteran underwent VA examination in March 2004.  The examiner stated that the Veteran had myofascial pain, possibly due to a parafunctional habit, either bruxism or a habit of clenching her teeth.  A later VA examination conducted in November 2011 resulted in no diagnosis, but a 2012 private dental statement provided an opinion that diagnoses of capsulitis, synovitis, myofascial pain dysfunction, and masticatory parafunctional behavior.  This statement does not provide an opinion as to the likelihood that current diagnoses are related to a disorder manifested or treated in service.  Further development of the medical/dental evidence is required.  

3.  Claim for headache disorder.  The Veteran claims that she has headaches secondary to a TMJ disorder.  That claim has not been fully addressed, and further medical evidence should be developed after evidence as to the claims for a TMJ or jaw disorder is completed.  

4.  Claim for right shoulder disorder.  The Veteran has been treated for right shoulder complaints since the prior final rating decision.  She should be afforded VA examination to determine whether she has a current right shoulder disorder, and, if so, whether that disorder is related to the Veteran's service or a service-connected disability.  In particular, the Veteran contends that right shoulder pain is aggravated by increased use necessary because of service-connected left shoulder disability.  

5.  Claim for TDIU.  As noted in the Introduction, the Veteran's May 2006 disagreement with the August 2005 denial of the claim for TDIU requires issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's electronic VA medical records to determine whether the clinical records of the Veteran's non-VA hysterectomy have been scanned in and are available under a menu that cannot be accessed by the Board.  If the scanned-in records are located, associate those with the electronic records in a format available for appellate review or print the records out.  If the records have not been "scanned" into the VA records, complete that processing.  

As part of the review for scanned-in records, determine whether the non-VA records obtained, when considered together with the VA clinical records available, include the pathology reports of the Veteran's Pap smears since service, including all pathology reports which were obtained prior to the January 2002 hysterectomy.  If the treatment records prior to the hysterectomy do not include the pathology reports considered in the decision to perform surgery, request authorization from the Veteran and seek those reports.  

The Veteran should be asked to identify each provider who treated her for a psychiatric disorder from the date of her service discharge in 1996 to the date of her hysterectomy in January 2002.  With appropriate authorization, the complete clinical records of each identified provider should be obtained.

Currently, a 2004 medical statement from HN, MD, noting psychiatric treatment of the Veteran prior to January 2002 is of record.  However, complete clinical records from Dr. N. have not been obtained.  With appropriate authorization, contact Dr. N. to determine whether additional records for the Veteran are available.   (Dr. N's full name rather than initials should be used in correspondence with the Veteran, but cannot be used in this document.)

Currently, a 2004 medical statement from the Anxiety/Phobia Clinic of San Antonio, noting psychiatric treatment of the Veteran prior to 2002 is of record.  However, complete clinical records from that clinic. have not been obtained.  With appropriate authorization, determine whether additional records for the Veteran are available.   

The Veteran should be asked to identify each provider who treated her for a dental disorder, TMJ disorder, or jaw pain, headaches, or a right shoulder disorder, 

2.  Furnish to the Veteran and her representative an SOC addressing the 2006 disagreement with denial of TDIU.  Afford the Veteran an opportunity to complete and submit and updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Ask the Veteran to identify the service-connected disability/ies that result in unemployment.  Afford them the appropriate opportunity to file a substantive appeal perfecting an appeal.  

3.  Obtain or associate with the electronic claims file complete VA outpatient treatment records from November 2011 to the present, to include laboratory examinations of the blood and reports of radiologic examinations. 

4.  Two medical opinions may be necessary to adjudicate the Veteran's contention that her 2002 hysterectomy was the result of her inability, due to her service-connected panic disorder, to obtain necessary care following an abnormal Pap smear in 1996.  

First, obtain review from a gynecology specialist.  Request that the gynecologist review the Veteran's records from 1996 to January 2002, including all Pap smear results, cytology reports, pre-surgical evaluation, and surgical reports of a January 2002 hysterectomy.  Then, the reviewer should address this question:  Is it at least as likely as not that the Veteran's lack of treatment for abnormalities revealed in a 1996 pap smear resulted in the need for a hysterectomy in January 2002?  

The reviewer should explain the rationale for the opinion.  If the examiner determines that a decision cannot be made without resort to mere speculation, then the examiner should identify the additional information required.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

If, but only if, the gynecology specialist determines that it is at least as likely as not that lack of treatment for the abnormality shown on a 1996 Pap smear led to a January 2002 hysterectomy, then an opinion should be obtained from a psychiatrist, based on in-person examination, unless the reviewer concludes that the evidence of record is adequate without examination, to address the following:

Is it at least as likely as not that the Veteran's psychiatric disorder prevented her from seeking appropriate follow-up gynecologic care after a 1996 Pap smear disclosed abnormality?

If the examiner determines that a decision cannot be made without resort to mere speculation, then the examiner should identify the additional information required.  Stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The Veteran should be scheduled for examination of the jaw.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies testing should be conducted.  All pertinent pathology should be noted in the examination report.  The examiner must review and summarize the 1992 dental treatment, and any other relevant in-service dental treatment, the 2005 dental statement, the 2011 VA dental examination, and the 2012 report from the private DMD.

The examiner should be asked to address these questions:
i)  Clarify the current diagnoses applicable to the Veteran's jaw and facial pain.   
   Does the Veteran have a TMJ disorder?
   Does she manifest a jaw or facial disorder or masticatory parafunctional behavior such as bruxism?    
   Has a TMJ or jaw disorder been present at any time since October 2003, even if currently resolved?
   Assign a diagnosis for each current disorder since October 2003 of either or both jaws or the muscles, bones, or nerves of the jaw or face.    

ii)  For any currently-diagnosed TMJ, dental, jaw, or muscular disorder, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less than likely (i.e., probability less than 50 percent), that the diagnosed disorder was either (a) first manifested in service, or (b) has been chronic since service, or (c) is causally or etiologically related to the Veteran's service, or, (d) is secondary to or aggravated by any service-connected disability, to include a service-connected panic disorder?  

If the examiner determines that a decision cannot be made without resort to mere speculation, then the examiner should identify the additional information required.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  The Veteran should be scheduled for neurologic examination, AFTER the claim for service connection for a jaw disorder is adjudicated.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies testing should be conducted.  All pertinent pathology should be noted in the examination report.  The examiner must review and summarize the Veteran's complaints of headache or migraine headaches.  The examiner should be asked to address these questions:

(i).   Does the Veteran currently have a headache disorder?  
      Has a headache disorder been present at any time since October 2003, even if currently resolved?
      If so, assign a diagnosis for each current headache disorder.  

ii)  If a headache disorder is currently present, or has been present at any time since October 2003, even if currently resolved, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less than likely (i.e., probability less than 50 percent), that the diagnosed disorder was either (a) first manifested in service, or (b) has been chronic since service, or (c) is causally or etiologically related to the Veteran's service, or, (d) is secondary to or aggravated by any service-connected disability, to include a jaw disorder for which service connection has been granted?  

If the examiner determines that a decision cannot be made without resort to mere speculation, then the examiner should identify the additional information required.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  The Veteran should be scheduled for examination of the right shoulder.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies testing should be conducted.  All pertinent pathology should be noted in the examination report.  The examiner must review and summarize the service treatment records showing complaints of right shoulder pain and post-service complaints of right shoulder pain.  The examiner should be asked to address these questions:

i)  Clarify the current diagnoses applicable to the Veteran's right shoulder pain.   
   Does the Veteran currently have a right shoulder disorder?  If so, assign a diagnosis for each current right shoulder disorder, or right shoulder disorder present at any time since October 2003, even if currently resolved.  
ii)  For any diagnosed right shoulder disorder resulting in disability between October 2003 and the present, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less than likely (i.e., probability less than 50 percent), that the diagnosed disorder was either (a) first manifested in service, or (b) has been chronic since service, or (c) is causally or etiologically related to the Veteran's service, or, (d) is secondary to or aggravated by any service-connected disability, to include service-connected left shoulder disability or other disability for which service connection has been granted?  (The examiner should be provided with a current list of disabilities for which service connection has been granted at the time of the VA examination.)

If the examiner determines that a decision cannot be made without resort to mere speculation, the examiner should identify the additional information required.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  If, but only if, the Veteran provides additional evidence as to TDIU or perfects a substantive appeal, conduct necessary development, and afford the Veteran any VA examination necessary to adjudicate the claim for TDIU.  

9.  After the actions directed above have been completed, readjudicate each issue on appeal.  If a benefit sought continues to be denied, the Veteran and her representative must be provided a supplemental statement of the case.  The claim for TDIU may be returned to the Board only if the Veteran perfects timely substantive appeal.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


